Citation Nr: 1715180	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1962 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2015 decision, the Board denied the issue of service connection for a sinus disability and remanded to the RO the issue of service connection for COPD for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have also been reviewed.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the claim file, the Board finds that the issue on appeal must be remanded to the RO for further evidentiary development including an addendum medical opinion.

In January 2012, the Veteran underwent a VA medical examination for the purpose of determining the likely etiology of his nasal condition. The examiner noted the Veteran's nasal "fracture" from service and his history of sinusitis, allergic rhinitis, and a deviated septum. The examiner also noted the Veteran's long history of tobacco abuse. The examiner stated that the Veteran had been diagnosed with COPD sometime within the 1980s. The examiner found that there were many reasons a person would have chronic sinusitis, including tobacco abuse, and it would be more likely than not that smoking would have a greater effect on sinusitis than a deviated septum would. Also, there is no indication that the Veteran's deviated septum was caused by the accident in 1964 while in the Navy; with only a documented diagnosis of contusion of the nasal area. The examiner concluded that the Veteran's current chronic sinus condition and/or nasal abnormality was less likely than not related to the injury documented during active military service. 

In March 2016, the Veteran underwent a VA medical examination for the purpose of determining the likely etiology of his COPD. The examiner concluded that COPD was less likely than not related to the Veteran's service. The examiner noted that the Veteran was a smoker and opined that he developed vasomotor rhinitis consistent with tobacco abuse, and chronic mucosal inflammation. This "morphed" into chronic sinusitis with post nasal drip drainage into the bronchial system and the lungs. He stated that tobacco abuse and chronic sinus drainage were both known risk factors for chronic bronchitis. Bronchitis is a known risk factor for emphysema which is a form of COPD. The examiner also included rationale regarding the Veteran's nasal injury during service. He opined that there is no evidence that the facial injury in service resulted in a fracture; it was diagnosed as a contusion. He sated it is unlikely that the facial contusion caused the Veteran's deviated septum. Deviated septae are often congenital, or if traumatic, they are associated with fracture. Based on a review of the record, he concluded that the upper respiratory anatomical deviated septum was unlikely to cause COPD. Finally, the examiner stated that chemical exposures may have caused transient mucosal irritation at times, but he felt that the overwhelmingly significant, prolonged exposure to tobacco smoke must be given "most weight" in evaluating the cause of the Veteran's pulmonary condition, and that he does not currently have bronchitis, sinusitis, asthma, rhinitis or other respiratory conditions. 

With respect to the March 2016 VA medical opinion regarding the Veteran's COPD 
disability, the Board finds that the opinion rendered by the examiner is inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board notes that the March 2016 examiner appears to use an incorrect and contradictory legal standard in rendering his ultimate conclusion therefore making the opinion inconsistent and confusing. The examiner begins by stating that the condition claimed was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness." This legal standard is correct. However, the examiner concludes his opinion by stating that "VA must determine causation to a probability of >50% [(greater than 50%)]. A deviated septum, facial contusion and intermittent exposures to various chemicals... fail to rise to a probability of >50% as etiologies for... COPD." This statement is incorrect. The examiner is reminded that the standard is "whether it is at least as likely as not; i.e. a probability of 50 percent or greater," not greater than 50 percent. 

After consideration of the above, the issue of service connection for a COPD disability must again be remanded to the AOJ for the failure to adequately comply with Board remand instructions. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Return the claim file to the March 2016 VA examiner. If that examiner is not available, return to an examiner of appropriate expertise. The claim file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claim file was reviewed. 

The examiner should provide an addendum medical opinion on the etiology of the Veteran's claimed COPD disability, using the correct legal standard. Based on a review of the record, the examiner should:

a.) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed COPD and/or respiratory disability is causally or etiologically related to the Veteran's period of active service.

b.) The examiner should specifically address the Veteran's contentions that his current COPD disability is the result of his exposure to Agent Orange, asbestos, and various chemicals during service.

The examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed.    

2. After completion of the aforementioned, the AOJ should readjudicate the claim for service connection for a COPD disability. If the benefit sought on appeal is not granted, then the AOJ should provide the Veteran with a supplemental statement of the case and afford him the appropriate opportunity to respond thereto. Thereafter, the case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




